Nichols, Judge.
Mrs. Addie Cole Fowler sued Walter Jordan and Max Jordan to recover the full value of the life of Jerry Lawrence Fowler, the plaintiff’s son, who allegedly died as the result of injuries received when an automobile in which he was a guest passenger left the road and struck a tree. Walter Jordan, according to the allegations of the petition, owned the automobile as a “family-purpose” vehicle and at the time of the collision it was being driven by his sixteen-year-old son Max Jordan. When the case was tried the jury returned a verdict for the plaintiff and the defendants filed a motion for new trial which as amended was overruled by the trial court, and it is to this judgment that the defendants now except. Held:
The purported brief of evidence in this case is a stenographic report of the trial of the case and apparently some immaterial portions thereof have been omitted, yet numerous instances appear where the immaterial portions have not been omitted for throughout the record there appear colloquies between the court and counsel or between counsel, or aside remarks of counsel, as well as recesses and other orders of the court which are routine to the operation of the court, all of which is not properly a part of the brief of evidence, and under the decisions of the Supreme Court this did not show a bona fide attempt to brief such evidence as required by Code Ann. § 70-305. See Calhoun v. State, 211 Ga. 819 (89 S. E. 2d 197); Keith v. State, 213 Ga. 743 (101 S. E. 2d 705), and citations. Accordingly, neither the usual general grounds, nor the grounds added by amendment, of the motion for new trial can be intelligently considered by this court since the purported brief of evidence will not be considered, and it necessarily follows that no question is presented for determination by this court.

Judgment affirmed.


Felton, C. J., Gardner, P. J., Townsend, Carlisle, Bell and Frankum, JJ., concur.